***** This is an example of an HTML file that has a long line in it. By long line, we mean one that has more than 80 characters in it. When a browser encounters such a line in an HTML file, it wraps it according to the display being used. Depending on the font that governs the display, the tester may see one or more lines on the screen for this single line. The Testfile Company (Exact name of registrant as specified in its charter.) Anytown, U.S.A. State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) 10 Main Street, Anytown, U.S.A. (Address of principal executive offices) 00000 (Zip Code) (000) 000-0000 (Registrant's telephone number, including area code:)
